Appellant was convicted of an accomplice to murder, and a life term was assessed by the jury. *Page 611 
There are no bills of exception nor statement of facts in the record. The proceedings in the transcript appear to be proper and regular, with the exception of the sentence, which fails to observe the indeterminate sentence law. The sentence will be reformed so as to read that appellant is sentenced to the penitentiary for a term of not less than two years and not more than for life, and as thus reformed, the judgment is affirmed.